Luke, J.
1. " The ground of a motion for a new trial which complains of the admission of specified testimony must state the name of the witness whose testimony is complained of.” Rountree v. State, 26 Ga. App. 420 (106 S. E. 557).
2. In view of the note of the trial judge, the third special ground of the amendment to the motion for a new tridl is without merit.
3. The defendant’s conviction not depending entirely upon circumstantial evidence, it was not error, in the absence of an appropriate request, to fail to instruct the jury upon the law of circumstantial evidence.
4. The verdict was amply authorized by the evidence.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur,
Accusation of' violation of liquor law; from city court of Macon — Judge Gunn. January 17, 1922.
C. A. Cunningham, O. J. Wimberly, for plaintiff in error.
Roy W. Moore, solicitor, contra.